Case: 1:19-cv-00162-MWM-SKB Doc #: 14 Filed: 03/06/20 Page: 1 of 1 PAGEID #: 209

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
STEVE PITTS, : Case No. 1:19-cv-162
Petitioner, : Judge Matthew W. McFarland

Vs.

WARDEN, LONDON
CORRECTIONAL INSTITUTION,

Respondent.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
(DOC. 13) AND DENYING MOTION TO STAY (DOC. 10)

 

The Court has reviewed the Report and Recommendation (Doc. 13) of United
States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to
28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time
for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Report and Recommendation. Accordingly, Petitioner’s Motion to Stay (Doc. 10) this
action is hereby DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
